DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     THOMAS M. PROSE, as Trustee of the THOMAS M. PROSE
     REVOCABLE TRUST AGREEMENT DATED JULY 21, 2011,
                         Appellant,

                                    v.

  CARLYLE JUPITER ISLAND CONDOMINIUM ASSOCIATION, INC.,
                          et al.,
                        Appellees.

                              No. 4D21-3063

                          [August 25, 2022]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; James Nutt, Judge; L.T. Case No. 50-2019-CA-
007679-XXXX-MB (AO).

   John R. Sheppard, Jr., of Cohen, Norris, Wolmer, Ray Telepman,
Berkowitz & Cohen, North Palm Beach, for appellant.

  Gerard S. Collins and Jay S. Levin of Kaye Bender Rembaum, P.L.,
Pompano Beach, for appellees.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.